ON MOTION ROE REHEARING.
Broyles, C. J.
1. The contention in the motion for a rehearing, that the trial judge’s approval of a certiorari bond is a final adjudication that can not be reviewed by a judge of the superior court, on a motion to dismiss the certiorari upon the ground that the bond given is not the bond required by law, is obviously untenable.
*4882. The second paragraph of onr decision, as originally written, has been changed to some extent, but without altering the conclusion that the bond given was not the one required by the Civil Code, § 5185.
3. Upon a careful consideration of all the grounds of the motion for a rehearing, it is our opinion that none of them shows cause for a rehearing of the case.

Rehearing denied.

MacIntyre and Quarry, JJ., concur.